FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingSeptember 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests of the under-mentioned Persons Discharging Managerial Responsibility in the Ordinary shares of GlaxoSmithKline plc (Ordinary shares): Mr D S Redfern Following the vesting on 18 September 2013 of 25% of an award made on 18 September 2007 under the GlaxoSmithKline Deferred Investment Award Plan ('the Plan'), Mr Redfern will receive a cash payment of 1598.25p per share in respect of 5,376.638 notional Ordinary shares on 20 September 2013. Ms C Thomas Following the vesting on 18 September 2013 of 25% of an award made on 18 September 2007 under the GlaxoSmithKline Deferred Investment Award Plan ('the Plan'), Ms Thomas will receive a cash payment of 1598.25p per share in respect of 3,360.399 notional Ordinary shares on 20 September 2013. The Company and the above-mentioned persons were advised of this information by the Administrators of the Plan on 20 September 2013 This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). S M Bicknell Company Secretary 20 September 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:September 20, 2013 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
